                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:95-cr-105-MOC-1

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                         ORDER
RYAN O’NEILL LITTLE,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 157). The Government has responded in opposition

to the motion.

       I.        BACKGROUND

       On April 3, 1996, Defendant was convicted by a jury in the Western District of North

Carolina of the following offenses:

      Conspiracy to Distribute Cocaine in violation of 21 U.S.C. §§ 846, 841(a)(1), and 851;
      Murder in Aid of Racketeering in violation of 18 U.S.C. §§ 1959(a)(1) and 2;
      Possession of a Firearm During and Relation to a Crime of Violence in violation of 18
       U.S.C. §§ 942(c) and 2;
      Possession of a Firearm During and Relation to a Drug Trafficking Crime in violation of
       §§ 942(c) and 2; and
      Possession of Ammunition by a Convicted Felon in violation of 18 U.S.C. § 922(g)(1).

(Jury Verdict, Doc. No. 64).

       Defendant was known to his partners in crime as the “robbery boy” — meaning

“someone who robs drug dealers.” (Pre-Sentence Report (“PSR”) Doc. No. 118 at ¶ 20).

According to testimony at Defendant’s trial, between October 22 and 24, 1993, Defendant and

                                              -1-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 1 of 10
two of his cohorts went “on tour”— which involved robbing other drug dealers while traveling

through different cities in North Carolina. (Id. at 21). By October 26, 1993, Defendant had

returned to Charlotte where he entered the residence of another member of his criminal

enterprise and robbed him of money, cocaine, marijuana, guns, jewelry, and other items. (Id. at ¶

22). Two days later, on October 28, 1993, Defendant and Titus Tyrone Murphy (Mr. Murphy)

got into an argument over a bag of cocaine that belonged to Defendant. (Id. at 25). Witnesses to

the argument described Mr. Murphy striking Defendant in the face and running. (Id.). Defendant

chased Mr. Murphy and fatally shot him multiple times in the back with a .32 caliber revolver.

(Id.). Defendant told his coconspirators that he killed Mr. Murphy because he tried to take

Defendant’s cocaine. (Id. at ¶ 26). Defendant disposed of the gun he used to kill Mr. Murphy in a

pond in Anson County, North Carolina. (Id. at ¶ 27). The PSR further details two incidents in

which Defendant attempted to influence the testimony of prospective witnesses in his trial—

resulting in a two-level enhancement for obstruction of justice under the United States

Sentencing Guidelines (USSG). (Id. at ¶¶ 29-31).

       Defendant, who was 19 years old at the time of the instant offenses, had already amassed

a violent criminal record, including multiple juvenile adjudications for weapons violations. (Id.

at ¶¶ 67-71). As an adult, Defendant was convicted of assault, injury to personal property, and

possession of cocaine while carrying a concealed handgun. (Id. at ¶¶ 72-75). Defendant was on

supervised probation at the time he murdered Mr. Murphy. (Id. at ¶ 77). This and the other

offenses of which Defendant was convicted at trial occurred less than two years following his

release from juvenile detention. (Id. at ¶ 78). Defendant was in Criminal History Category IV



                                                -2-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 2 of 10
when he was sentenced by U.S. District Judge Richard Vorhees on August 15, 1996. (Id. at 79).

Judge Vorhees sentenced Defendant to life imprisonment followed by 25 years imprisonment.

(Judgement, Doc. No. 75).

       Defendant’s conviction and sentence was affirmed by the Fourth Circuit Court of

Appeals. (Doc. Nos. 79-80). Defendant’s subsequent motion under 18 U.S.C. § 2255 was denied

by this Court on July 20, 2001, which denial was also affirmed by the Fourth Circuit. (Doc. Nos.

89-90, 92-93). Defendant’s Motion to Reduce his sentence under the Crack Cocaine

Amendment, 18 U.S.C. 3582, was also denied by this Court, which denial was affirmed by the

Fourth Circuit. (Doc. Nos. 104, 108-109, 119-125). Various pro se motions filed between 2012

and the present were denied by this Court. (Doc. Nos. 131-139). Defendant’s case was most

recently reviewed for a sentence reduction under the United States Sentencing Commission’s

(USSC’s) retroactive USSG Amendment 782 for cocaine offenses, which reduction was denied

on February 5, 2016. (Doc. No. 147).

       Defendant was remanded to the custody of the Bureau of Prisons (BOP) on or about

February 20, 1997. (Doc. No. 77). As of this filing, Defendant has served approximately 27 years

and four months of his sentence, including pre-trial credit. During his time in BOP, Defendant

has been disciplined on more than 20 occasions, including for serious infractions such as assault,

possession of a dangerous weapons, threatening bodily harm, disruptive behavior, fighting,

extortion, interfering with prison staff, lying, and disobeying orders. See Inmate Disciplinary

Record, PD 15-03-04 (March 4, 2021). On the positive side, Defendant’s Release Motion

includes documentation of Defendant’s attendance of various education courses while in prison.



                                                -3-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 3 of 10
       Defendant’s Release Motion does not specifically cite any medical condition that would

place Defendant at an increased risk of severe illness should he contract the COVID-19 virus, but

briefly mentions his age (46), obesity, mental state (anxiety and depression), high blood pressure,

“border-line” diabetes, and sciatic nerve disorder as possible risk factors. (Doc. No. 157 at 4).

The only possible riskfactor documented by Defendant’s BOP medical records is obesity.

Obesity (BMI greater than 30) is listed by the Center for Disease Control (CDC) as posing an

increased risk for severe illness from COVID-19. CDC, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed on Mar. 30, 2021). While Defendant’s Medical records

detail diagnoses and treatment for anxiety and depression, they are not COVID risk factors

according to the CDC. The other medical conditions mentioned by Defendant’s Release Motion

are not substantiated in his medical records. Defendant’s BOP medical records show that he was

tested for COVID on multiple occasions—the last time on January 25, 2021—and was found to

be negative.

       BOP reports that as of March 30, 2021, United States Penitentiary (USP) Canaan has one

inmate and six staff members with confirmed active cases of COVID. See BOP, COVID-19

Cases, available at https://www.bop.gov/coronavirus (last accessed Mar. 30, 2021). Over 300

inmates and 60 staff members at USP Canaan have recovered from the virus and none have died.

Id. Moreover, BOP reports that 338 inmates and 152 staff members at USP Canaan have

received full inoculations of the COVID vaccine— meaning two doses. BOP, COVID-19

Vaccination Implementation, available at https://www.bop.gov/coronavirus (last accessed Mar.



                                                -4-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 4 of 10
30, 2021). There are approximately 1,181 inmates at USP Canaan. See BOP, USP Canaan,

available at http://www.bop.gov/locations/caa (last accessed Mar. 30, 2021).

       If released, Defendant states his daughter and brothers “are ready to welcome him into

their home and provide the support he needs to re-enter society and be a productive citizen. (Doc.

No. 157 at 2). Defendant does not state where his daughter and brother live or their

circumstances.

       II.       DISCUSSION

       By its terms, 18 U.S.C. § 3582(c)(1)(A) permits the Court to reduce the defendant’s term

of imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court

finds, as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction”

and (ii) “such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to

establish that he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896,

899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Sentencing Commission has issued a non-binding policy statement addressing

motions for reduction of sentences under § 3582(c)(1)(A).1 As relevant here, the non-binding



1 In a recent decision, the Fourth Circuit determined that the policy statement is no longer
binding on courts deciding compassionate release motions because U.S.S.G. § 1B1.13 was
enacted before the First Step Act. United States v. McCoy, 981 F.3d 271 (4th Cir. 2020).
Specifically, the Fourth Circuit held that the policy statement found in U.S.S.G. § 1B1.13 does
not apply to compassionate release motions brought by inmates under 18 U.S.C. §
3582(c)(1)(A)(i). Id. at 281–83. The McCoy Court reasoned that, because Section 1B1.13
applies only to motions brought by the Bureau of Prisons, it cannot be the policy statement
applicable in circumstances where defendants bring their own motions for compassionate


                                                -5-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 5 of 10
policy statement provides that a court may reduce the term of imprisonment after considering the

§ 3553(a) factors if the Court finds that (i) “extraordinary and compelling reasons warrant the

reduction”; (ii) “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this

policy statement.” U.S.S.G. § 1B1.13.

       The policy statement includes an application note specifying the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is: (I) suffering from a

serious physical or medical condition, (II) suffering from a serious functional or cognitive

impairment, or (III) experiencing deteriorating physical or mental health because of the aging

process, that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C).



release. Id. In place of the no-longer-applicable policy statement, McCoy permits “courts [to]
make their own independent determinations of what constitutes an ‘extraordinary and compelling
reason[ ]’ under § 3582(c)(1)(A), as consistent with the statutory language[.]” Id. at 284. The
McCoy Court noted, however, that Section 1B1.13 “remains helpful guidance even when
motions are filed by defendants.” Id. at 282 n.7. Because this Court finds that the policy
statement is extremely helpful in assessing motions for compassionate release brought by
defendants, the Court will rely on it as guidance.

                                                 -6-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 6 of 10
       Finally, in addition to the non-binding policy statement, the Fourth Circuit has recently

clarified that courts may make their own independent determinations as to what constitute

“extraordinary and compelling reasons” to warrant a reduction of sentence under Section

3582(c)(1)(A). United States v. McCoy, 981 F.3d 271 (4th Cir. 2020).

       The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, cannot alone provide a basis for a sentence reduction. The

conditions described in U.S.S.G. § 1B1.13 encompass specific serious medical conditions

afflicting an individual inmate, not generalized threats to the entire population. As the Third

Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under Section 3582(c)(1)(A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,

that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I).

       Defendant’s request for a sentence reduction will be denied because he has failed to show



                                                -7-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 7 of 10
extraordinary and compelling circumstances warranting his early release from prison. As

explained above, under the relevant provision of Section 3582(c), a court can grant a sentence

reduction only if it determines that “extraordinary and compelling reasons” justify the reduction.

18 U.S.C. § 3582(c)(1)(A)(i). Although the Court is not bound by the USSC’s policy statement

governing compassionate release motions filed by the BOP, the policy, which remains “helpful

guidance,” defines “extraordinary and compelling reasons” to include, as relevant here, any

“serious physical or medical condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility and from which

he or she is not expected to recover.” USSG 1B1.13, cmt. n.1(A); McCoy, 981 F.3d at 282 n.7.

       Many of the arguments in Defendant’s Release Motion have nothing to do with COVID

and are a reiteration of his prior motions regarding the USSG and perceived sentencing

disparities that he believes should be remedied under the First Step Act. Defendant’s Release

Motion at 6-9. Obesity is the only medical condition claimed by Defendant that is recognized by

the CDC as a heightened COVID-19 risk factor. Nevertheless, obesity is clearly within the

Defendant’s control. In fact, Defendant’s medical records show that he has engaged in hunger

strikes prior to the pandemic in 2013, 2015, 2016, and 2017—demonstrating that he can lose

weight when he chooses to do so. Therefore, Defendant’s circumstances do not rise to the level

of “extraordinary or compelling.” See, e.g., United States v. Hazam, No. 18-CR-30029, 2020

WL 3265349 (C.D. Ill. June 17, 2020) (prediabetes and latent tuberculosis are not risk factors);

United States v. Ram, No. 5:13-CR-50045, 2020 WL 3100837 (W.D. Ark. June 11, 2020)

(defendant’s conditions of prediabetes, back pain, high blood pressure, high cholesterol, and



                                                 -8-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 8 of 10
glaucoma do not rise to the level of CDC risk factors); United States v. Mungin, No. 97-CR-

1105(LAP), 2020 WL 2847927, at *3 (S.D.N.Y. June 2, 2020) (prediabetes is not a risk factor).

       For these reasons, Defendant has failed to establish an “extraordinary and compelling

reason” for a sentence reduction under Section 3582(c).

       Even if this Court believes that “extraordinary and compelling reasons” exist to support

release based on COVID-19 and Defendant’s health issues, the Court must also consider the

Section 3553(a) factors, as “applicable,” as part of its analysis in determining release. See 18

U.S.C. § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). The

Section 3553(a) factors strongly disfavor a sentence reduction in this case.

       Defendant was convicted of murder in aid of racketeering. He killed a man over a cocaine

deal. (See PSR, Doc. 118 at ¶ 25). Compassionate release in this case would result in a sentence

that no longer reflects the seriousness of Defendant’s crime or his history and characteristics, and

one that does not serve the federal interests of specific or general deterrence and of protecting the

public from further crimes. Even though only 19 years old when he shot Mr. Murphy to death,

Defendant had already racked up multiple weapons, assault, and drug convictions. (Id. at ¶¶ 67-

75). Defendant was also on probation at the time of his federal offense. (Id.). Therefore, specific

deterrence and protection of the public should be paramount considerations.

       Like his medical conditions, Defendant’s claim of “extraordinary rehabilitation” should

be carefully examined. Defendant argues he has demonstrated “extraordinary rehabilitation”

while in prison, but his BOP disciplinary record states otherwise. (Doc. No. 157 at 12-13). As

noted above, Defendant has a long list of serious infractions that include fighting and possession



                                                 -9-




        Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 9 of 10
of a dangerous weapon. Defendant says that he accepts “full responsibility for his criminal

actions” and asks for a second chance to be a father and grandfather. (Id. at 15). However,

Defendant does not express remorse for taking Mr. Murphy’s life. Because of Defendant’s

violent action, Mr. Murphy’s four children were left to be raised by their grandmother. (PSR

Doc. No. 118 at ¶ 28). Instead, Defendant writes that his sentence is “unjust” and “disparate”

without mentioning the life he wrongly took or the violence that preceded this irrevocable act.

Releasing Defendant from a life plus 25 years prison sentence would be an injustice to

Defendant’s murder victim and his family, lessen the impact of deterrence provided by the

significant sentence originally imposed by this Court, and, most importantly, threaten the

community with further violence by Defendant. The original sentence imposed by the Court

remains a just sentence in this matter.

       Having thus considered Defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 157), is DENIED.

                                          Signed: April 13, 2021




                                                 -10-




       Case 3:95-cr-00105-MOC Document 162 Filed 04/13/21 Page 10 of 10
